DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the arguments/remarks for Application 17/374,222 filed on 13 July 2021.
Claim 1 has been canceled.
Claims 2-19 are pending and have been examined.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-19 of the instant application, 17/374,222 (hereinafter application “ ‘222”) are rejected on the ground of non-statutory double patenting over claims 2-21 of U.S. Patent No. 11,068,984 (hereinafter patent “ ‘984”), since the claims, if allowed, would improperly extend the “right to exclude” already in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Independent claims 2 and 11 of the instant application recite substantial features that can be found in independent claims 2, 20, and 21 alone or in combination, of the ‘984 patent. Additionally, the dependent claims of the instant application recites similar and/or substantial features as the dependent claims of the ‘984 patent.

Claim Rejections - 35 USC § 112, 2nd Paragraph,
The following is a quotation of 35 U.S.C. 112(b)
(B) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to representative claim 2, the claim recites “determine whether at least one of the bids and offers is a manipulative bid, in which the manipulative bid meets a price threshold …” However, it is vague and unclear how said determining step of a manipulative bid is exactly being performed or carried out as the step can be broadly interpreted to be performed and/or executed in several ways including subjective means. 

Claim 2 further recites “detect, via the screen, input related to a user gesture in association with a position of the graphical user interface associated with the manipulative bid”. However, it is vague and unclear what said “input related to a user gesture in association with a position…” comprises and/or encompasses. 

Claim 2 further recites “retrieve data points associated with an area associated with the position in response to the user gesture …” However, it is vague and unclear what said user gesture is exactly being anticipated and how said anticipation of a user gesture is exactly being performed. It is also vague and unclear as to the exact point in time at which said data point are being retrieved in response to said anticipation of a user gesture. 

Accordingly, the claim is considered indefinite.

Independent claim 11 recites substantially the same limitations as claim 2 and is rejected for the same reasons. Dependent claims 3-10 and 12-19 are also rejected as being dependent on a rejected base claim. 

The Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO' s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Clarification and/or correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 2 is directed towards determining price manipulation of a binary options transaction and the rendering of a price graph thereof in an automated manner. Claim 2 is directed to the abstract idea of applying rules and/or instructions in order to facilitate performing price determination activity associated with an economic/financial (trading) transaction, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions) as well as mental processes – (e.g., mental steps and/or concepts performed in the human mind including an observation, evaluation, judgment, opinion) groupings, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Method claim 11 recites: “… receiving data representing a plurality of bids and offers for a binary options instrument, in which each bid and offer comprises a quantity and a price; generating data representing a subset of bids and offers from the plurality of bids and offers; filtering the subset of bids and offers in accordance with a filtering rule to generate a reduced subset of bids and offers; generating data representing a binary options index from the reduced subset of bids and offers; rendering on a screen … a first display window that shows data representing the binary options index; detecting … a request for a binary options transaction that is based on the binary options index; rendering on the screen a second display window that overlays the first display window …, wherein the second display windows is populated with data representing a default price value and a default quantity value for an electronic trade associated with an order in connection with the binary options index; determining whether at least one of the bids and offers is a manipulative bid, in which the manipulative bid meets a price threshold; detecting, via the screen, input related to a user gesture in association with a position of the graphical user interface associated with the manipulative bid; and retrieving data points associated with an area associated with the position in response to the user gesture. 
The claim is directed to a method which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely receiving, transmitting, processing, displaying (presenting) and updating data and/or information associated with the performance of a financial-related transaction.

Performing price determination/analysis activities associated with an economic/financial transaction while utilizing graphing techniques in order to illustrate the analysis comprising the steps recited relates and/or is akin to existing fundamental economic principles, practices or concepts including the following of a set of rules/instructions that falls within the certain methods of organizing human activity grouping of abstract ideas, whereas but for the computer device language, the limitations recited in the context of the claim encompasses user thinking performing the processing and/or analytical steps recited.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – nothing in the claim element precludes the steps from the organizing human interactions  and mental processes groupings. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, “graphical interface”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of applying rules and/or instructions in order to facilitate performing price determination activity associated with an economic/financial (trading) transaction in an automated manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of applying rules and/or instructions in order to facilitate performing price determination activity associated with an economic/financial (trading) transaction in an automate manner using computer technology (e.g. “processor”, “graphical interface”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

Independent claim 2 recites substantially the same limitations as claim 11 above and are ineligible for the same reasons. The subject matter of claim 2 corresponds to the subject matter of claim 11 in terms of an apparatus or device (e.g., article of manufacture). Therefore the reasoning provided for claim 11 applies to claim 2 accordingly.

Dependent claims 3-10 and 12-19 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Conclusion

Claims 2-19 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692